EXHIBIT 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) dated as of
May 25, 2016 (the “Effective Date”), is by and between KLX Inc., a Delaware
corporation (the “Company”), and Amin J. Khoury (“Executive”).

 

WHEREAS, Executive and the Company entered into an Amended and Restated
Employment Agreement dated as of February 27, 2015 (the “Prior Agreement”); and

 

WHEREAS, Executive, having provided services to the Company and its predecessors
since August 1, 1987, agrees to continue to provide services for an additional
period as provided herein, and the Company wishes to procure such services; and

 

WHEREAS, Executive and the Company wish to amend and restate the Prior Agreement
in its entirety in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:

 

1.Arrangement.  Executive shall provide to the Company, and the Company shall
accept from Executive, the services set forth in Section 3.2 below, subject to
the terms and conditions set forth in this Agreement.

 

2.Term.  Subject to Section 6 hereof, the Company agrees to employ Executive,
and Executive agrees to be employed by the Company, in each case pursuant to
this Agreement, from the Effective Date through the third anniversary of the
Effective Date, and the Executive’s employment hereunder shall automatically be
extended on the first anniversary date of the Effective Date and on each
subsequent anniversary of the Effective Date for additional one (1) year periods
until either the Company or the Executive gives the other party at least thirty
(30) days’ written notice prior to the anniversary of the Effective Date of any
such year of its or his desire to not renew the then current term of this
Agreement, unless the Executive’s employment is terminated earlier pursuant to
this Agreement as hereinafter set forth.  For purposes of this Agreement, the
term “Employment Term” shall mean the initial three (3) year period and all
extensions thereof in accordance with this Section 2, if any, as aforesaid,
provided that the Executive continues to be employed by the Company; provided,
however, that for the purposes of Section 6 of this Agreement, the Employment
Term shall run through the last day of the then current Employment Term
(assuming for this purpose Executive’s continued employment through such last
day).

 

3.Capacity, Services and Performance.

 

3.1Capacity.  Executive shall serve the Company as its Chairman of the Board of
Directors of the Company (the “Board”) and Chief Executive Officer, or in such
other Board or executive capacity as the Board may designate from time to time,
but only upon agreement with Executive.

 

3.2Services.  In the capacity set forth in Section 3.1 above, Executive shall be
retained by the Company and shall perform such duties and responsibilities on
behalf of the Company as Executive and the Board shall by mutual agreement from
time to time determine.

 

3.3Performance.  During the Employment Term, Executive shall use his business
judgment, skill and knowledge to the advancement of the Company’s interests and
to the discharge of his duties and responsibilities hereunder; provided,
however, that Executive shall be required only to devote so much time as
Executive determines is reasonably necessary to discharge his duties as Chairman
of the Board







--------------------------------------------------------------------------------

 



and Chief Executive Officer, and, subject to the provisions of Section 5 below,
Executive may engage in other business activities during the Employment Term,
including, without limitation, serving as Executive Chairman of B/E Aerospace,
Inc., a Delaware corporation (“B/E”), as a member of the board of directors of
and as a consultant to B/E.

 

4.Compensation and Benefits.

 

4.1Salary.  During the Employment Term, Executive shall receive an annual salary
(the “Salary”) of one million thirty thousand dollars ($1,030,000) during each
year of the Employment Term.  The Salary shall be reviewed annually and may be
adjusted upward (but not downward) by the Board or the Compensation Committee of
the Board (the “Compensation Committee”) in its discretion.

 

4.2Bonuses.  Executive may receive bonuses from the Company when, as and if
determined from time to time by the Compensation Committee, with the target
annual incentive opportunity for Executive to be no less than one hundred and
seventy-five percent (175%) of Executive’s then current Salary (“Target
Bonus”).  Any such bonuses paid to Executive shall be in addition to the Salary
then in effect.  The incentive bonus shall be paid in accordance with Company
policy, but in no event later than March 15th of the year following the year in
respect of which Executive earned such bonus.

 

4.3Benefits.  Except to the extent equivalent benefits are provided by B/E
(including post-retirement benefits), during the Employment Term, Executive
shall participate in all employee benefit plans, life insurance plans,
disability income plans, incentive compensation plans and other benefit plans,
as may be from time to time in effect for executives of the Company.  In
addition, Executive shall be entitled to all rights and benefits pursuant to the
Company’s travel policy, which shall be no less favorable for Executive than his
rights and benefits pursuant to B/E’s travel policy as of July 1, 2014.

 

4.4Business Expenses.  The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by him during the Employment Term
in the performance of his services for the Company.

 

4.5Equity Incentive Compensation.  So long as employed by the Company, Executive
shall be eligible to participate in any applicable equity incentive compensation
program of the Company on the terms set forth by the Compensation Committee in
its sole discretion, which program may include stock options, restricted stock
awards or units (“Equity Awards”).    The grant date fair value of the annual
Equity Awards granted to Executive (determined in accordance with Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic
718, or any successor promulgation) shall be no less than three hundred and
twenty-five percent (325%) of Executive’s then current Salary.

 

4.6Retirement Compensation.  The Company shall maintain a deferred compensation
plan (“SERP”) that is substantially similar to the B/E 2010 Deferred
Compensation Plan, including allowing for the deferral of Equity Awards
thereunder.  For each fiscal quarter during the Employment Term ending on or
prior to January 31, 2017, the Company will make a tax deferred contribution to
the SERP (the “Retirement Contribution”) on behalf of Executive equal to
twenty-five percent (25%) of the Salary in effect as of the date of such
contribution.  Effective for Retirement Contributions made for fiscal quarters
during the Employment Term commencing on or after February 1, 2017, each
Retirement Contribution shall be reduced and shall equal seven and one-half
percent (7.5%) of the Salary in effect as of the date of such Retirement
Contribution.  Each Retirement Contribution shall be allocated to Executive’s
retirement account under the SERP, shall be fully vested on the date that such
Retirement Contribution is made and shall otherwise be subject to the terms and
conditions of the SERP.





2

--------------------------------------------------------------------------------

 



5.Proprietary Rights and Non-Competition.  Executive acknowledges that the
Company is engaged in a continuous program of research, development and
production in connection with its business, present and future, and hereby
covenants as follows:

 

5.1Confidentiality.  Executive will maintain in confidence and will not disclose
or use, either during or after the Employment Term, any proprietary or
confidential information or know-how belonging to the Company (“Proprietary
Information” hereinafter defined), whether or not in written form, except to the
extent required to perform duties on behalf of the Company.  For purposes of
this Agreement, “Proprietary Information” shall mean any information, not
generally known to the relevant trade or industry, which was obtained from the
Company, or which was learned, discovered, developed, conceived, originated or
prepared by Executive in connection with this Agreement (or any predecessor
agreement with the Company).  Such Proprietary Information includes, without
limitation, software, technical and business information relating to the
Company’s inventions or products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to Executive’s performance under this Agreement, and any other
information which is identified as confidential by the Company, but only so long
as the same is not generally known in the relevant trade or industry.

 

5.2Inventions.

 

5.2.1Definition of Inventions.  For purposes of this Agreement, “Inventions”
shall mean any new or useful art, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how.  Inventions
shall include, without limitation, all designs, discoveries, formulae,
processes, manufacturing techniques, semiconductor designs, computer software,
inventions, improvements and ideas.

 

5.2.2Disclosure and Assignment of Inventions.  Executive will promptly disclose
and describe to the Company all Inventions which he may solely or jointly
conceive, develop, or reduce to practice during the Employment Term (i) which
relate at the time of conception, development, or reduction to practice of the
Invention to the Company’s business or actual or demonstrably anticipated
research or development, (ii) which were developed, in whole or in part, on the
Company’s time or with the use of any of the Company’s equipment, supplies,
facilities or trade secret information, or (iii) which resulted from any work
performed by Executive for the Company (the “Company’s Inventions”).  Executive
hereby assigns to the Company all of his right, title and interest world-wide in
and to the Company’s Inventions and in all intellectual property rights based
upon the Company’s Inventions; provided, however, that Executive does not assign
or agree to assign any Inventions, whether or not relating in any way to the
Company’s business or demonstrably anticipated research and development, which
were made by him prior to December 16, 2014, or which were developed by him
independently during the Employment Term and not under the conditions stated in
subparagraph (ii) above.

 

5.3Documents and Materials.  Upon termination of this Agreement or at any other
time upon the Company’s request, Executive will promptly deliver to the Company,
without retaining any copies, all documents and other materials furnished to him
by the Company (other than personal copies of documents relating to Executive’s
employment terms), prepared by him for the Company or otherwise relating to the
Company’s business, including, without limitation, all written and tangible
material in his possession incorporating any Proprietary Information.

 

5.4Competitive Employment.  During the Employment Term and for a period of two
(2) years thereafter (collectively, the “Restricted Term”), Executive will not
engage in any employment, consulting, or other activity in any business directly
competitive with the Company without the





3

--------------------------------------------------------------------------------

 



Company’s written consent, which consent shall not be unreasonably withheld;
provided, however, that nothing in this Section 5.4 shall preclude Executive
from serving as an employee or director of B/E, a consultant for B/E, a director
of any other corporation, or a partner or investor in a private equity firm.

 

5.5Non-Solicitation.  During the Restricted Term, Executive will not solicit or
encourage, or cause others to solicit or encourage, any employees of the Company
to terminate their employment with the Company.

 

5.6Acts to Secure Proprietary Rights.

 

5.6.1Further Acts.  Executive agrees to perform, during and after the Employment
Term, all acts deemed necessary or desirable by the Company to permit and assist
it, at its expense, in perfecting and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Company’s Inventions.  Such acts
may include, without limitation, execution of documents and assistance or
cooperation in the registration and enforcement of applicable patents and
copyrights or other legal proceedings.

 

5.6.2Appointment of Attorney-In-Fact.  In the event that the Company is unable,
for any reason whatsoever, to secure Executive’s signature to any lawful and
necessary document required to apply for or execute any patent, copyright or
other applications with respect to any of the Company’s Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), Executive hereby irrevocably appoints the Company and its duly
authorized officers and agents as his agents and attorneys-in-fact to execute
and file any such application and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other rights
thereon with the same legal force and effect as if executed by him, intending
hereby to create a so-called “durable power” which will survive any subsequent
disability.

 

5.7No Conflicting Obligations.  Executive’s performance of this Agreement does
not breach and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him.

 

5.8Corporate Opportunities.  Executive agrees that during the Employment Term,
he will first present to the Board, for its acceptance or rejection on behalf of
the Company, any opportunity to create or invest in any company which is or will
be involved in the distribution of aerospace consumables products and logistics
services or any provider of technical services and associated rental equipment
and logistics to the energy sector, which comes to his attention and in which
he, or any of his affiliates, might desire to participate.  If the Board rejects
the same or fails to act thereon in a reasonable time, Executive shall be free
to invest in, participate or present such opportunity to any other natural
person, corporation, limited liability company, limited or general partnership,
or any other entity (each, a “Person”).

 

5.9Specific Performance.  Executive acknowledges that a breach of any of the
promises or agreements contained herein could result in irreparable and
continuing damage to the Company for which there may be no adequate remedy at
law, and the Company shall be entitled to seek injunctive relief and/or a decree
for specific performance.





4

--------------------------------------------------------------------------------

 



6.Termination and Change of Control.

 

6.1Termination Date; Termination or Resignation other than Death. Incapacity or
in connection with a Change of Control or Good Reason.

 

6.1.1Termination Date.  The term “Termination Date” shall mean the date on which
Executive incurs a Separation from Service (as defined below) with the Company
and its subsidiaries and affiliates for any reason.

 

6.1.2Termination by Executive.  If Executive resigns his employment with the
Company for any reason other than (i) death pursuant to Section 6.2, (ii)
Incapacity pursuant to Section 6.3, or (iii) Good Reason pursuant to Section
6.4.3, then on the Termination Date, Executive shall receive payment of (A) any
accrued and unpaid Salary and benefits through the Termination Date and (B) any
earned but unpaid bonuses payable to Executive as determined by the Compensation
Committee for any fiscal periods of the Company ending prior to the Termination
Date.

 

6.1.3Termination by the Company.  If the Company terminates Executive’s
employment hereunder for any reason other than (i) death pursuant to Section 6.2
or (ii) Incapacity pursuant to Section 6.3 then on the Termination Date,
Executive shall receive payment of (A) any accrued and unpaid Salary and
benefits through the Termination Date, (B) any earned but unpaid bonuses payable
to Executive as determined by the Compensation Committee for any fiscal periods
of the Company ending prior to the Termination Date, (C) a lump-sum amount equal
to the sum of (i) a prorated portion of 175% of Executive’s then current Salary,
with the prorated amount to be determined based on the number of days that
Executive was employed by the Company in the year during which the Termination
Date occurs, (ii) Executive’s Salary for the remainder of the Employment Term,
(iii) the Retirement Contributions (at the rate in effect on January 31, 2017)
that would have been made during the remainder of the Employment Term, (iv) two
(2) times Executive’s Target Bonus, in the case of each of clauses (ii) and (iv)
at the rates in effect as of the Termination Date (the lump sum amount
determined in accordance with this clause (C), the “Termination Amount”), and
(D) any Equity Awards granted to Executive that would not vest on or prior to
the Termination Date shall vest and be exercisable immediately, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date.

 

6.2Death.

 

6.2.1Executive’s employment hereunder shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such Person as Executive shall have designated in a notice filed with the
Company, or if no such Person shall have been designated, to his estate, a
lump-sum amount equal to the Termination Amount.

 

6.2.2The Company shall, within thirty (30) days following Executive’s date of
death, also pay to such Person as Executive shall have designated in a notice
filed with the Company, or if no such Person shall have been designated, to his
estate, a lump-sum amount equal to (i) any accrued and unpaid Salary and
benefits through his date of death, and (ii) any earned but unpaid bonuses
payable to Executive as determined by the Compensation Committee for any fiscal
periods of the Company ending prior to the date of death.

 

6.2.3Upon Executive’s death, any Equity Awards granted to Executive that would
not vest on or prior to the Termination Date shall vest and, if applicable, be
exercisable immediately and, notwithstanding any termination of employment
provisions set forth in the applicable agreement or related plan, all Equity
Awards shall continue to be exercisable until their original stated expiration
date.





5

--------------------------------------------------------------------------------

 



6.2.4Upon Executive’s death on or after February 1, 2017, whether during or
after the Employment Term, the Company shall, no later than ninety (90) days
following the date of death, also pay to such beneficiary as Executive shall
have designated in a notice filed with the Company, or if no such beneficiary
shall have been designated, to his estate, a lump sum death benefit in an amount
equal to three million five hundred thousand dollars ($3,500,000), which shall
be funded from the proceeds of a life insurance policy to be held in trust by
the Company.  The terms and conditions of such death benefit shall be set forth
in a Death Benefit Agreement substantially in the form attached hereto as
Exhibit A, which is hereby incorporated by reference.

 

6.3Incapacity.  If, in the reasonable judgment of the Compensation Committee, as
a result of Executive’s incapacity due to a medically determinable physical or
mental illness, Executive shall have been absent from his full-time duties as
described hereunder for the entire period of twelve (12) consecutive months
(“Incapacity”), Executive’s employment shall terminate at the end of the twelve
(12)-month period as provided in this Section 6.3.  In such event:

 

(i)the Company shall give prompt notice to Executive of any such termination;

 

(ii)the Company shall pay to Executive within thirty (30) days following the
Termination Date, a lump-sum amount equal to the Termination Amount;

 

(iii)the Company shall pay to Executive within ten (10) business days after the
Termination Date a lump-sum amount equal to (A) any accrued and unpaid Salary
and benefits through the Termination Date and (B) any earned but unpaid bonuses
payable to Executive as determined by the Compensation Committee for any fiscal
periods of the Company ending prior to the Termination Date; and

 

(iv)any Equity Awards granted to Executive that would not vest on or prior to
the Termination Date shall vest and, if applicable, be exercisable immediately
and, notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, such Equity Awards shall continue to be
exercisable until their original stated expiration date.

 

Any dispute between the Compensation Committee and Executive with respect to
Executive’s Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the Compensation Committee and Executive or his
personal representative, whose decision shall be binding on all parties.

 

6.4Change of Control; Good Reason; Definitions.

 

6.4.1Change of Control.  If a “Change of Control” of the Company occurs, the
Company will be obligated as provided in this Section 6.4.  For purposes of
determining the Company’s obligations under this Section 6.4, the date on which
a Change of Control is effective shall be referred to as the “Change of Control
Date.”  The payments described in Section 6.4.2 shall be made on the Change of
Control Date.

 

6.4.2Change of Control.  If a Change of Control occurs during the Employment
Term, Executive’s employment shall be terminated as of the Change of Control
Date and the Company or its successor shall pay to Executive:

 

(i)any accrued and unpaid Salary and benefits through the Change of Control
Date;





6

--------------------------------------------------------------------------------

 



(ii)any earned but unpaid bonuses payable to Executive for any fiscal periods of
the Company ending prior to the Change of Control Date;

 

(iii)a lump-sum amount equal to the Termination Amount; provided, that the
Termination Amount shall be calculated using rates as in effect on the Change of
Control Date; and

 

(iv)any Equity Awards granted to Executive that would not vest on or prior to
the Change of Control Date shall vest and be exercisable immediately upon the
date immediately preceding the Change of Control Date, and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, all Equity Awards shall continue to be exercisable until their
original stated expiration date.

 

6.4.3Good Reason.  If Executive resigns his employment at anytime for Good
Reason, then the Company or its successor shall pay/provide to Executive:

 

(i)any accrued and unpaid Salary and benefits through the Termination Date, as
such term is defined in Section 6.1.1, above;

 

(ii)any earned but unpaid bonuses payable to Executive for any fiscal periods of
the Company ending prior to the Termination Date;

 

(iii)a lump-sum amount equal to the Termination Amount; and

 

(iv)any Equity Awards granted to Executive that would not vest on or prior to
the Termination Date shall vest and be exercisable immediately, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date.

 

The payments described in this Section 6.4.3 shall be made on the Termination
Date.

 

6.4.4Definitions.

 

(i)For purposes of this Agreement, a “Change of Control” means:

 

(A)Individuals who, as of the Effective Date constitute the Board (the
“Incumbent Board “) cease for any reason to constitute at least a majority of
the Board, provided that any Person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act) shall be, for purposes of this Agreement,
considered as though such Person were a member of the Incumbent Board;

 

(B)a transaction or other event occurs such that any Person or Persons acting as
a group acquires ownership of stock of the Company that, together with stock
held by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company;

 

(C)a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent





7

--------------------------------------------------------------------------------

 



acquisition by such Person or group) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 

(D)a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such Person or group) ownership of assets of
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided, however, that
no acquisition of ownership of the assets of the Company shall be deemed a
Change of Control if the acquiring Person or group is:

 

(1)A stockholder of the Company in exchange for or with respect to its stock;

 

(2)Any Majority Owned Entity, as defined below, of the Company;

 

(3)A Person or group of which the Company is a Majority Owned Entity; or

 

(4)A Majority Owned Entity of any Person or group described by (3), above.

 

(ii)For the purposes of this Section 6.4.4, Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as the result of the same public
offering.  However, Persons will be considered to be acting as a group if they
are owners of a Person that enters into a merger, consolidation, purchase or
acquisition of stock or assets or similar business transaction with the Company.

 

(iii)For the purposes of this Section 6.4.4, a “Majority Owned Entity” of any
Person is any entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by such Person.

 

(iv)A Change of Control shall occur on the effective date of any event specified
in Section 6.4.4(i) above.  In connection with any determination of ownership
for purposes of Section 6.4.4(i) above, the attribution rules of Section 318(a)
of the Internal Revenue Code of 1986, as amended (the “Code”), shall apply.

 

(v)For purposes of this Agreement, “Good Reason” means:

 

(A)Any decrease in Executive’s Salary or a failure by the Company to pay any
material compensation due and payable to Executive in connection with his
employment;

 

(B)Any change in Executive’s responsibilities, positions, duties, status, title
or reporting relationships;

 

(C)Executive ceasing to be the Chief Executive Officer of the Company;

 

(D)Requiring Executive to be based at any office or location other than
Executive’s principal place of employment; or

 

(E)A material breach by the Company of any term of this Agreement;





8

--------------------------------------------------------------------------------

 



provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.

 

6.5Consulting Agreement.  In the event that Executive’s employment terminates on
or after February 1, 2017 for any reason (including, without limitation,
Executive’s voluntary resignation) other than death pursuant to Section 6.2 or
Incapacity pursuant to Section 6.3, the Company shall retain Executive to
perform consulting services for a period of five (5) years following the
Termination Date (the “Consulting Period”) for a fee of three hundred thousand
dollars ($300,000) per annum, under the terms and conditions of a Consulting
Agreement substantially in the form attached hereto as Exhibit B, which is
hereby incorporated by reference.  In addition to the compensation, benefits and
perquisites described in the Consulting Agreement, during the Consulting Period
the Company shall provide Executive with the benefits described in Section 4.3
to the extent permissible under applicable law and the applicable plan
documents.

 

6.6280G Matters.

 

6.6.1Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution, benefit, equity-based or
other compensation or other transfer or action by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (a “Payment”) would be
subject to an excise tax imposed by Section 4999 of the Code, or any interest or
penalties are incurred by Executive with respect to any such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Accounting Firm (as defined
below) shall, in consultation with Executive’s legal counsel or other advisor
designated by Executive (“Executive’s Advisor”), calculate whether to reduce any
of the Payments to Executive so that the Parachute Value (as defined below) of
all Payments to Executive, in the aggregate, equals the applicable Safe Harbor
Amount (as defined below). Payments shall be so reduced only if the Accounting
Firm determines, subject to the approval of Executive’s Advisor, with such
approval not to be unreasonably withheld or delayed, that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Payments were so reduced.

 

6.6.2If the Accounting Firm determines that the aggregate Payments to Executive
should be reduced so that the Parachute Value of all Payments to Executive, in
the aggregate, equals the applicable Safe Harbor Amount, and Executive’s Advisor
approves such determination, the Company shall promptly give Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm and approved by Executive’s Advisor under this
Section 6.6 shall be binding upon the Company and Executive and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
date of Executive’s termination of employment.

 

6.6.3The reduction contemplated by this Section 6.6, if applicable, shall be
made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(i) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 6.4.2(iv), (ii) any Payments
under Section 6.4.2(iii) that are “parachute payments” within the meaning of
Section 280G of the Code, (iii) any other cash Payments that are “parachute
payments” that would be made upon a Change of Control, beginning with payments
that would be made last in time and (iv) any Payments as a result of accelerated
vesting of Equity Awards for which the amount considered contingent on the
change in ownership or control is determined in accordance with Treasury
Regulation 1.280G-1, Q&A 24(c).

 

6.6.4As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have





9

--------------------------------------------------------------------------------

 



been paid or distributed by the Company to or for the benefit of Executive
pursuant to this Agreement that should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts that will have not been paid
or distributed by the Company to or for the benefit of Executive pursuant to
this Agreement could have been so paid or distributed (each, an “Underpayment”),
in each case consistent with the calculation of the applicable Safe Harbor
Amount hereunder.   In the event that the Accounting Firm, based on the
assertion of a deficiency by the Internal Revenue Service against the Company or
Executive which the Accounting Firm believes, and Executive’s Advisor agrees,
has a high probability of success, determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be repaid by Executive to the Company; provided, however, that
(i) no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which Executive is subject to
tax under Sections 1 or 4999 or generate a refund of such taxes; and (ii) to the
extent such repayment would generate a refund of such taxes, Executive shall
only be required to pay to the Company the Overpayment less the amount of tax to
be refunded and to transfer the refund of such taxes to the Company when
received. In the event that the Accounting Firm, based on controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

6.6.5All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 6.6 shall be borne by the Company, and the Company shall
reimburse Executive for all reasonable advisory fees incurred with respect to
this Section 6.6(including for any services provided by Executive’s Advisor) and
any legal and accounting fees incurred with respect to disputes related thereto
(including for any services provided by Executive’s Advisor).

 

6.6.6In connection with making determinations under this Section 6.6, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by Executive before or after the Change of Control,
including any agreement not to render services to competitors pursuant to the
non-competition provisions applicable to Executive under Section 5 of this
agreement and any other non-competition provisions that may apply to Executive,
and the Company shall cooperate in the valuation of any such services, including
any non-competition provisions.

 

6.6.7The following terms shall have the following meanings for purposes of this
Section 6.6:

 

(A)“Accounting Firm” shall mean a mutually agreed upon nationally recognized
accounting firm (a “Big Four” accounting firm) that is not serving as accountant
or auditor for the Company or the individual, entity or group effecting the
Change of Control.

 

(B)“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state, local, and foreign laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state, local,
and foreign laws that applied to Executive’s taxable income for the immediately
preceding taxable year, or such other rate as such Executive shall certify, in
Executive’s sole discretion, as likely to apply to Executive in the relevant tax
year.

 

(C)“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.





10

--------------------------------------------------------------------------------

 



(D)“Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

 

(E)“Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

7.Withholding.  All payments made by the Company under this Agreement shall be
reduced by any amounts in respect of income, social security, FICA and other
similar taxes at the then-prevailing rates required to be withheld by the
Company under applicable law.

 

8.Indemnification.  To the maximum extent permitted under Delaware law as from
time to time in effect, and subject to any mandatory exclusion of
indemnification under Delaware law applicable to the indemnification of
Executive under this Section 8, the Company hereby agrees to indemnify Executive
and hold him harmless from, against and in respect of any and all damages,
deficiencies, actions, suits, proceedings, demands, assessments, judgments,
claims, losses, costs, expenses, obligations and liabilities arising from or
related to the performance of the services under this Agreement by Executive.

 

9.Legal Fees.  In the event of any litigation, dispute or contest arising from a
breach of this Agreement, the prevailing party shall be entitled to recover from
the non-prevailing party all reasonable costs incurred in connection with such
litigation, dispute or contest, including without limitation, reasonable
attorneys’ fees, disbursement and costs, and experts’ fees and costs.

 

10.Unfunded Status.  This Agreement is intended to constitute an unfunded plan
for incentive compensation.  Nothing contained herein shall give Executive any
rights that are greater than those of a general unsecured creditor of the
Company.  In its sole discretion, the Compensation Committee may authorize the
creation of trusts, acquisition of life insurance policies or other arrangements
to meet the obligations created under this Agreement.

 

11.Section 409A.

 

11.1If any amounts that become due under Section 6 of this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, payment of such amounts shall not commence until Executive incurs a
“Separation from Service” (as defined below) if and only if necessary to avoid
accelerated taxation or tax penalties in respect of such amounts.

 

11.2Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after Executive’s Separation from Service for any reason other than death or
(ii) Executive’s date of death.  The Company shall establish a trust pursuant to
Rev. Proc. 92-64, promulgated under subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as modified by Notice 2000-56, and fund any such
payments that are deferred pursuant to this Section 11.2 that otherwise would be
immediately payable to Executive.  The provisions of this Section 11.2 shall
only apply if required to comply with Section 409A of the Code.

 

11.3For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) of the Code and determined in
accordance with the default rules under Section 409A of the Code.  ”Specified
Employee” shall have the meaning set forth in Section





11

--------------------------------------------------------------------------------

 



409A(a)(2)(B)(i) of the Code, as determined in accordance with the uniform
methodology and procedures adopted by the Company and then in effect.

 

11.4It is intended that the terms and conditions of this Agreement comply with
Section 409A of the Code.  If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Section 409A of the Code, or
could cause any amounts or benefits hereunder to be subject to taxes, interest
and penalties under Section 409A of the Code, this Agreement or any provision
hereof may be reformed by Executive, subject to the consent of the Company
(which consent shall not be unreasonably withheld) to:  (i) comply with, or
avoid being subject to, Section 409A of the Code, (ii) avoid the imposition of
taxes, interest and penalties under Section 409A of the Code, and/or (iii)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code, provided, however, that no such amendment shall have the effect of
reducing the amount of any payment or benefit payable to Executive pursuant to
this Agreement.

 

11.5Anything in this Agreement to the contrary notwithstanding, no reimbursement
payable to Executive pursuant to any provisions of this Agreement or pursuant to
any plan or arrangement of the Company or its subsidiary or affiliate covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.  No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.

 

12.Waiver.  Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right that Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.  Similarly, the waiver by any party hereto
of a breach of any provision of this Agreement by the other party will not
operate or be construed as a waiver of any other or subsequent breach by such
other party.

 

13.Mutual Waiver.  Executive and the Company agree to sign a mutual waiver and
release of claims agreement effective as of the Termination Date substantially
in the form attached hereto as Exhibit C, and hereby incorporated by reference
(the “Mutual Waiver”).

 

14.Severability.  If any part of this Agreement is found to be invalid or
unenforceable, that part will be deemed amended to achieve as nearly as possible
the same economic effect as the original provision, and the remainder of this
Agreement will remain in full force and effect.

 

15.Notices.  Any notice or other communication in connection with this Agreement
shall be deemed to be delivered if in writing, addressed as provided below (or
to such other Person or address as to which either party may notify the other in
accordance with this Section 15) and actually delivered at said address:

 

If to Executive, to him at:

 

Amin J. Khoury

149 South Beach Road

Hobe Sound, FL  33455





12

--------------------------------------------------------------------------------

 



If to the Company, to it at:

 

KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attention:  General Counsel

 

16.Survival.  The provisions of Sections 5 through 17 inclusive hereof shall
each survive any termination or expiration of this Agreement in accordance with
the applicable statute of limitation period(s).

 

17.Miscellaneous.  This Agreement, including the attached exhibits, constitutes
the entire understanding of the parties with respect to the subject matter
hereof, and supersedes all such prior and contemporaneous understandings and
agreements, whether oral or written, regarding such subject matter (including,
without limitation, the Prior Agreement).  This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company.  This Agreement may be executed in any
number of counterparts, which together shall constitute one and the same
instrument.  Except as otherwise provided in this Agreement, this Agreement
shall be governed by and construed in accordance with the laws (other than the
conflicts of law rules) of the State of Florida.  The headings in this Agreement
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.

 

 

[Signature Page Follows]

 

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

 

 

 

 

EXECUTIVE

KLX INC.

 

 

Amin J. Khoury

 

By:

/s/ Thomas P. McCaffrey

Amin J. Khoury

Name:

Thomas P. McCaffrey

 

Title:

President and Chief Operating Officer

 

 

 

 

 

[SIGNATURE PAGE FOR AMIN KHOURY AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

DEATH BENEFIT AGREEMENT

 

This Death Benefit Agreement (the “Agreement”) is entered into this 25th day of
May, 2016, by and between KLX Inc., a Delaware corporation, hereinafter called
the “Corporation,” and Amin J. Khoury, hereinafter called the “Executive.”

 

WHEREAS, the Executive renders valuable services to the Corporation which have
contributed to the growth and prosperity of the Corporation; and

 

WHEREAS, the Corporation and the Executive wish to enter into an agreement to
provide for the payment of a benefit to the Executive’s designated beneficiary
in the event of the Executive’s death.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the parties agree as follows:

 

1.DEATH BENEFIT.  

 

A.



Upon the Executive’s death on or after February 1, 2017, whether during his
employment with the Corporation or following the termination of his employment
for any reason, the Corporation shall pay to the AJK Dynasty Trust dated March
17, 2003 (the “Beneficiary”) a payment of three million five hundred thousand
dollars ($3,500,000) (the “Death Benefit”).  The Death Benefit shall be paid in
a cash lump sum no later than ninety (90) days following the Executive’s death.

 

B.



The Death Benefit shall not be payable if the Executive’s death results from
suicide, whether sane or insane, on or before February 1, 2019.

 

2.CONDITIONS.  In order to fund its cash payment obligation under this
Agreement, the Corporation shall purchase a life insurance policy.  The
Executive agrees that the Corporation may insure the life of the Executive and
agrees to cooperate with the Corporation and insurance carrier in order to
facilitate the purchase of such life insurance policy.  The Executive further
agrees that the Corporation or a Trust (as described in Section 3 of this
Agreement) shall be the owner and the beneficiary of such life insurance policy.

 

3.ESTABLISHMENT OF TRUST.  The Corporation shall establish a Death Benefit Only
Trust (the “Trust”).  All benefits payable under this Agreement to the
Beneficiary shall be paid directly by the Corporation from the Trust.  To the
extent that such benefits are not paid from the Trust, the benefits shall be
paid from the general assets of the Corporation.  The Trust shall be an
irrevocable grantor trust which conforms to the terms of the model trust as
described in IRS revenue procedure 92-64, I.R.B. 1992-33, except an independent
individual third party may be designated as trustee.  The assets of the Trust
shall be subject to the claims of the Corporation’s creditors in the event of
the Corporation’s insolvency, as defined therein.  Except as provided under the
Trust, the Corporation shall not be obligated to set aside, earmark or escrow
any funds or other assets to satisfy its obligations under this Agreement, and
neither the Executive nor the Beneficiary 

 



1

--------------------------------------------------------------------------------

 



shall have any property interest in any specific assets of the Corporation other
than the unsecured right to receive payments from the Corporation, as provided
in this Agreement.

 

4.EMPLOYMENT RIGHTS.  This Agreement shall not be deemed to create a contract of
employment between the Corporation and the Executive and shall create no right
in the Executive to continue in the Corporation’s employ for any specific period
of time, or to create any other rights in the Executive or obligations on the
part of the Corporation, except as are set forth in this Agreement.

 

5.EXECUTIVE RIGHT TO ASSETS.  

 

A.



The rights of the Executive, the Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Corporation.  The Executive, the Beneficiary,
or any other person claiming through the Executive, shall have the right to
receive those payments specified under this Agreement only from the Corporation,
and has no right to look to any specific or special property separate from the
Corporation for payments.

 

B.



The Executive agrees that he, the Beneficiary, or any other person claiming
through the Executive shall have no right or beneficial ownership interest
whatsoever in any general asset used or acquired by the Corporation in
connection with the liabilities it has assumed under this Agreement.  Such
assets shall not be deemed to be held under any trust for the benefit of the
Executive or the Beneficiary, nor shall any such general assets be considered
security for the performance of the obligations of the Corporation.  Any such
assets shall remain general, unpledged, and unrestricted assets of the
Corporation.

 

C.



The Executive also understands and agrees that his participation in the
acquisition of any such general asset for the Corporation shall not constitute a
representation to the Executive, the Beneficiary, or any person claiming through
the Executive that any of them has a special or beneficial interest in such
general asset.

 

6.INDEPENDENCE OF BENEFITS.  The benefits payable under this Agreement shall be
independent of, and in addition to, any other benefits or compensation, whether
by salary, or bonus or otherwise, payable under any other employment agreements
that now exist or may hereafter exist from time to time between the Corporation
and the Executive.  This Agreement between the Corporation and the Executive
does not involve a reduction in salary or foregoing of an increase in future
salary by the Executive.  Nor does the Agreement in any way affect or reduce the
existing and future compensation and other benefits of the Executive.

 

7.ASSIGNABILITY.  Except in so far as this provision may be contrary to
applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization, 



2

--------------------------------------------------------------------------------

 



or attachment of any benefits under this Agreement shall be valid or recognized
by the Corporation.

 

8.AMENDMENT.  This Agreement may be amended at any time by mutual written
agreement of the Corporation and the Executive.  The Corporation shall have no
right to change the benefits under this Agreement without the prior written
consent of the Executive. The Executive may change the Beneficiary under this
Agreement upon prior written notice to the Corporation, Attn. General Counsel,
1300 Corporate Center Way, Wellington, Florida 33414.  If any provision of this
Agreement contravenes any regulations or guidance promulgated under Section 409A
of the U.S. Internal Revenue Code of 1986 (collectively, “Section 409A”), the
Corporation shall amend this Agreement or any provision hereof to maintain to
the maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A.

 

9.LAW GOVERNING.  This Agreement shall be governed by the laws of the State of
Florida.  This Agreement is solely between the Corporation and the
Executive.  Further, the Executive, the Beneficiary or other persons claiming
through the Executive shall only have recourse against the Corporation for
enforcement of the Agreement.  However, it shall be binding upon the Beneficiary
and the beneficiaries, heirs, executors and administrators of the Executive and
upon the successors and assigns of the Corporation.

 

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

CORPORATION:

KLX, INC.,

 

a Delaware corporation

ATTEST:

 

 

 

 

 

 

 

By:

 

    

By:

 

Name:

Claire Dumas

 

Name:

Thomas P. McCaffrey

Title:

Corporate Counsel, Asst. Secretary

 

Title:

President and Chief Operating Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

AMIN J. KHOURY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE FOR AMIN KHOURY DEATH BENEFIT AGREEMENT]

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

[Insert Date]

 

Mr. Amin J. Khoury

c/o KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

 

Consulting Agreement

 

Dear Mr. Khoury:

 

This letter agreement (the "Agreement") confirms the agreement between KLX Inc.
(the "Company") and you to engage in a consulting arrangement and sets forth the
agreement between the Company and you regarding the terms of such consulting
arrangement.

 

1.



Term. The term of your services pursuant to this Agreement shall commence on
upon the separation of your employment as an officer of the Company (the
"Effective Date") and terminate on the fifth anniversary of the Effective Date
(the "Consulting Period").

 

2.



Consulting Services.

 

(a)



Services. Your services hereunder during the Consulting Period shall consist of
strategic planning, financial planning, merger and acquisition advice and
consultation to the Company, as well as providing periodic advice and
consultation regarding key staffing and recruitment issues and such other
services mutually agreed to by you and the Company (the "Consulting Services").
At all times the Consulting Services shall be non-exclusive and you shall only
be required to devote so much time as is reasonably necessary to discharge the
Consulting Services; provided,  however, that in no event shall the Consulting
Services provided hereunder cause the termination of your employment with the
Company to cease to be a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”). 

 

(b)



Service Standards. You shall perform the Consulting Services in a commercially
reasonable manner.  In no event shall you have any liability to the Company
arising out of or related to your performance of the Consulting Services except
to the extent it arises directly by reason of your negligence or willful
misconduct in performing such Consulting Services. 

 

(c)



Expenses. Except to the extent equivalent benefits are provided by B/E
Aerospace, Inc., during the Consulting Period the Company shall: 



1

--------------------------------------------------------------------------------

 



(i)provide you with an office at its Wellington, Florida facility or such other
location otherwise reasonably agreed by you and the Company;

 

(ii)provide you with a full time assistant; 

 

(iii)provide you with travel in accordance with the Company's Aircraft Usage
Policy as in effect on the Effective Date; and

 

(iv)pay or reimburse you for reasonable out-of-pocket expenses incurred in
connection with your performance of the Consulting Services in accordance with
past practices; provided,  however, that (x) in no event shall reimbursement
occur later than the last day of the calendar year following the calendar year
in which the related expense was incurred and (y) no amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

 

3.Nature of the Relationship. 

 

(a)Independent Contractor. You acknowledge that the Consulting Services shall be
performed in the capacity of an "independent contractor," that you are solely
responsible for determining your actions or inactions in carrying out and
performing the Consulting Services, and that nothing in this Agreement shall be
construed to create an employment relationship between you and the Company. You
agree that, with respect to the Consulting Services provided hereunder, you are
not an employee of the Company for any purpose, including, without limitation:
(i) for federal, state or local tax, employment, withholding or reporting
purposes; or (ii) for eligibility or entitlement to any benefit under any of the
Company's employee benefit plans (including, without limitation, those plans
that are subject to the Employee Retirement Income Security Act of 1974, as
amended), incentive, compensation or other employee programs or policies.

 

(b)Code of Conduct.  During the Consulting Period, you shall comply with the
Company's Code of Business Conduct and its Delegations of Authority, each as in
effect from time to time (as if you were a non-management employee with respect
to the Delegations of Authority policy).

 

(c)Payment of Taxes.  You shall be responsible for and shall maintain adequate
records of expenses that you incur in the course of performing the Consulting
Services hereunder and shall be solely responsible for and shall file, on a
timely basis, tax returns and payments required to be filed with or made to any
federal, state or local tax authority with respect to your performance of the
Consulting Services. Neither federal, state, nor local income tax of any kind
shall be withheld or paid by the Company



2

--------------------------------------------------------------------------------

 



with respect to any amount paid to you pursuant to this Agreement. You agree
that you are responsible for withholding and paying all employment taxes and
income withholding taxes as required, with respect to you.

 

(d)Indemnification.  To the fullest extent permitted under applicable laws,
rules and regulations and the Company's applicable corporate governance
documents, the Company agrees to defend, indemnify and hold you harmless from
any loss, liability, cost and expense (including, but not limited to, reasonable
attorney's fees) incurred by you as a result of you being made a party to any
action or proceedings by reason of your provision of the Consulting Services;
provided,  however, that there shall be no indemnity for any loss or liability
that is finally determined by a court of competent jurisdiction to have been
caused by your gross negligence or willful misconduct.

 

4.Consulting Fees.  During the Consulting Period, you shall receive a consulting
fee of three hundred thousand dollars ($300,000) per calendar year (the “Fees”),
payable in monthly installments in arrears on the last day of the month
(pro-rated for partial months), subject to your continued service during the
Consulting Period.

 

5.Amendment, Modification or Termination of Agreement.  This Agreement cannot be
amended, modified or terminated without the prior written consent of both
parties hereto.

 

6.Proprietary Rights and Non-Competition. The restrictive covenant obligations
set forth in section 5 of the Amended and Restated Employment Agreement between
you and the Company dated May 25, 2016, as may be subsequently amended and
restated (the “Employment Agreement”), are incorporated herein by reference and
shall have the same legal force and effect as if fully set forth herein;
provided,  however, that, notwithstanding anything to the contrary in the
Employment Agreement, the “Restricted Term” (as defined in the Employment
Agreement) shall be amended hereby to include the Consulting Period and a period
of two (2) years thereafter (or such other post-termination period set forth in
the Employment Agreement, as in effect on the date of the termination of your
employment with the Company). 

 

7.Effect of Death or Incapacity.  In the event of the termination of the
Consulting Period and your services hereunder due to death or incapacity, you or
your estate or designated beneficiary, as applicable, shall be entitled to a
lump sum payment equal to the total amount of Fees payable to you for the
remainder of the Consulting Period.  Such lump sum payment shall be made within
ten (10) business days following the date of termination. 

 

8.Documents and Materials.  Upon the termination of the Consulting Period, or at
any other time upon the Company’s request, you shall promptly deliver to the
Company, without retaining any copies, all documents and other materials
furnished to you by the Company, prepared by you for the Company or otherwise



3

--------------------------------------------------------------------------------

 



relating to the Company’s business, including, without limitation, all written
and tangible material in your possession incorporating any “Proprietary
Information” (as defined in the Employment Agreement). 

 

9.General Provisions.

 

(a)Section 409A. It is intended that the terms and conditions of this Agreement
comply with Section 409A. If any provision of this Agreement contravenes Section
409A, or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A, the Company may, in its sole
discretion and without your consent, modify the Agreement to: (i) comply with,
or avoid being subject to, Section 409A, (ii) avoid the imposition of taxes,
interest and penalties under Section 409A, and/or (iii) maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 9(a) does not create
an obligation on the part of the Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under this Agreement will not be
subject to interest and penalties under Section 409A.

 

(b)Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between you and the Company.

 

(c)Governing Law. This Agreement will be governed by and construed in accordance
with the laws of Florida, without giving effect to the conflicts of laws
principles thereof.

 

(d)Enforceability; Waiver. If any arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then such invalidity or unenforceability shall have no effect on the other
provisions of this Agreement, which shall remain valid, binding and enforceable
and in full force and effect, and such invalid or unenforceable provision shall
be construed, blue-penciled or reformed by the court or arbitrator in a manner
so as to give the maximum valid and enforceable effect to the intent of the
parties expressed in such provision. Your or the Company's failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that you or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. Similarly, the waiver by any party
hereto of a breach of any provision of this Agreement by the other party will
not operate or be construed as a waiver of any other or subsequent breach by
such other party.



4

--------------------------------------------------------------------------------

 



(e)Headings. The descriptive headings in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f)Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

(g)Signatures. Each party's signature on the lines below constitutes his or its
agreement with each provision contained in this Agreement.

 

 

[Signature Page Follows]

 

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

 

 

 

 

 

EXECUTIVE

 

KLX INC.

 

 

 

 

 

By:

 

Amin J. Khoury

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE FOR AMIN KHOURY CONSULTING AGREEMENT]

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Form of Mutual Waiver Agreement

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
______ __, 20___, by and between KLX Inc., a Delaware corporation (the
“Company”) and Amin J. Khoury (“Employee”), for the purpose of memorializing the
terms and conditions of the Employee’s departure from the Company’s employment.

 

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.Termination; Employment Agreement.  Effective _________, 20__, Employee’s
employment with the Company was terminated.  Upon Employee’s termination,
Employee and the Company shall each have those respective surviving rights,
obligations and liabilities described in that certain Employment Agreement,
dated as of May 25, 2016, by and between Employee and the Company (the
“Employment Agreement”).

 

2.Non-Released Claims.

 

(a)Employee Non-Released Claims.  It is explicitly agreed, understood and
intended that the general release of claims provided for in this Agreement shall
not include or constitute a waiver of the Company’s, its agent, representative
or designee’s obligations to Employee (i) that are specified in the Employment
Agreement as surviving the termination of Employee’s employment, (ii) that arise
out of or from respondeat superior  principles, (iii) for claims for
indemnification and defense under any organizational documents, agreement,
insurance policy, or at law or in equity concerning either the Company, its
subsidiaries, affiliates, directors, officers or employees, (iii) concerning any
deferred compensation plan, 401(k) plan, equity plan or retirement plan, and
(iv) any claims not waivable under applicable law, collectively, the “Employee
Non-Released Company Claims”.

 

(b)Company Non-Released Claims.  It is explicitly agreed, understood and
intended that the general release of claims provided for in this Agreement shall
not include or constitute a waiver of (i) the Employee’s obligations to the
Company concerning the Company’s confidential information and proprietary rights
that survive Employee’s termination of employment, including those specified in
Section 6 of the Employment Agreement, (ii) any claim of the Company for fraud
based on willful and intentional acts or omissions of Employee, other than those
taken in good faith and in a manner that Employee believed to be in or not
opposed to the interests of the Company, proximately causing a financial
restatement by the Company, and (iii) any claims not waivable by the Company
under applicable law, collectively, the “Company Non-Released Employee Claims”.

 

3.General Release in Favor of the Company:  Employee, for himself and for his
heirs, executors, administrators, trustees, legal representatives and assigns
(collectively, the “Releasers”), hereby forever releases and discharges the
Company, its Board of Directors, and any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators,





 

--------------------------------------------------------------------------------

 



attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities)
(collectively, the “Releasees”) from any and all claims, demands, causes of
action, and liabilities of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local, or
otherwise), whether known or unknown, by reason of any act, omission,
transaction or occurrence which Releasers ever had, now have or hereafter can,
shall or may have against Releasees up to and including the date of the
execution of this Agreement, except for the Employee Non-Released Company
Claims.  Without limiting the generality of the foregoing, Releasers hereby
release and discharge Releasees from:

 

(a)any and all claims for backpay, frontpay, minimum wages, overtime
compensation, bonus payments, benefits, reimbursement for expenses, or
compensation of any kind (or the value thereof), and/or for liquidated damages
or punitive damages (under any applicable statute or at common law);

 

(b)any and all claims, relating to Employee’s employment by the Company, the
terms and conditions of such employment, employee benefits related to Employee’s
employment, the termination of Employee’s employment, and/or any of the events
relating directly or indirectly to or surrounding such termination;

 

(c)any and all claims of discrimination, harassment, whistle blowing or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Florida Civil Rights Act
of 1992, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et seq.), the
Florida Equal Pay Act, and waivable rights under the Florida Constitution;

 

(d)any and all claims under any contract, whether express or implied;

 

(e)any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;

 

(f)any and all claims for violation of any statutory or administrative rules,
regulations or codes;

 

(g)any and all claims for attorneys’ fees, costs, disbursements, wages, bonuses,
benefits, vacation and/or the like;

 

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

 

4.General Release in Favor of Employee.  The Releasees, and each of them, hereby
release Releasers, and each of them, from all claims or causes of action
whatsoever, known or unknown, including any and all claims of the common law of
the State of Florida, including but not limited to breach of contract (whether
written or oral), promissory estoppel, defamation, unjust enrichment, or claims
for attorneys’ fees and costs and all claims which were alleged or could have
been alleged against the Employee which arose from the beginning of the world to
the date of this Agreement, except for the Company Non-Released Employee Claims.





 

--------------------------------------------------------------------------------

 



5.Non-Disparagement.  The parties agree that they will not (a) disparage or
encourage or induce others to disparage the other party (including, without
limitation, the Releasees and the Releasers), or (b) engage in any conduct or
induce any other person to engage in any conduct that is any way injurious to
either party’s (including, without limitation, the Releasees’ or the Releasers’)
reputation and interests (including, without limitation, any negative or
derogatory statements or writings).

 

6.Covenants not to Sue.

 

(a)Employee Covenant not to Sue.  Employee represents and warrants that to date,
he has not filed any lawsuit, action, complaint or charge of any kind with any
federal, state, or county court or administrative or public agency against the
Company or any other Releasee.  Without in any way limiting the generality of
the foregoing, Employee hereby covenants not to sue or to assert, prosecute, or
maintain, directly or indirectly, in any form, any claim or cause of action
against any person or entity being released pursuant to this Agreement with
respect to any matter, cause, omission, act, or thing whatsoever, occurring in
whole or in part on or at any time prior to the date of this Agreement, except
for the Employee Non-Released Company Claims.  Employee agrees that he will not
seek or accept any award or settlement from any source or proceeding with
respect to any claim or right waived in this Agreement.

 

(b)Company Covenant not to Sue.  The Company represents and warrants that to
date, it has not filed any lawsuit, action, complaint or charge of any kind with
any federal, state, or county court or administrative or public agency against
Employee or any other Releaser.  Without in any way limiting the generality of
the foregoing, the Company hereby covenants not to sue or to assert, prosecute,
or maintain, directly or indirectly, in any form, any claim or cause of action
against any person or entity being released pursuant to this Agreement with
respect to any matter, cause, omission, act, or thing whatsoever, occurring in
whole or in part on or at any time prior to the date of this Agreement, except
for the Company Non-Released Employee Claims.  The Company agrees that it will
not seek or accept any award or settlement from any source or proceeding with
respect to any claim or right waived in this Agreement.

 

7.No Admission.  The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company or any of the Releasees, has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrongdoing whatsoever.

 

8.Effectiveness.  This Agreement shall not become effective until the eighth day
following Employee’s signing of this Agreement (“Effective Date”) and Employee
may at any time prior to the Effective Date revoke this Agreement by giving
notice in writing of such revocation to:

 

KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

 

9.Employee Acknowledgement.  Employee acknowledges that he has been advised in
writing to consult with an attorney before signing this Agreement, and that
Employee has been afforded the opportunity to consider the terms of this
Agreement for twenty-one (21) days prior to its execution.





 

--------------------------------------------------------------------------------

 



Employee further acknowledges that he has read this Agreement in its entirety,
that he fully understands all of its terms and their significance, that he has
signed it voluntarily and of Employee’s own free will, and that Employee intends
to abide by its provisions without exception.

 

10.Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect, however, the remaining provisions shall be enforced to the
maximum extent possible.

 

11.Entire Agreement.  This Agreement and the Employment Agreement, taken
together, constitute the complete understanding between the parties and
supersedes all such prior agreements between the parties and may not be changed
orally.  Employee acknowledges that neither the Company nor any representative
of the Company has made any representation or promises to Employee other than as
set forth herein or therein.  No other promises or agreements shall be binding
unless in writing and signed by the parties.

 

12.General Provisions.

 

(a)Governing Law; Jurisdiction; Venue.  This Agreement shall be enforced,
governed and interpreted by the laws of the State of Florida without regard to
Florida’s conflict of laws principles. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled in a
court of competent jurisdiction in the State of Florida in Palm Beach
County.  Each party consents to the jurisdiction of such Florida court in any
such civil action or legal proceeding and waives any objection to the laying of
venue in such Florida court.

 

(b)Prevailing Party.  In the event of any litigation, dispute or contest arising
from a breach of this Agreement, the prevailing party shall be entitled to
recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

(c)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument.

 

(d)Binding Effect.  This Agreement is binding upon, and shall inure to the
benefit of, the parties, the Releasers and the Releasees and their respective
heirs, executors, administrators, successors and assigns.

 

(e)Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption that the
provisions hereof shall be more strictly construed against one party who
prepared the Agreement, it being agreed that all parties have participated in
the preparation of all provisions of this Agreement.

 

 

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

 

 

 

 

    

KLX INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

Amin J. Khoury

 

PRINT NAME:

 

 

 

TITLE:

 

STATE OF FLORIDA

)

 

 

) ss.

 

COUNTY OF

 

 

)

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Amin J.
Khoury, to me known to be the person described in and who executed the foregoing
instrument, and acknowledged to and before me that he/she executed the
same.  This individual is personally known to me or has produced a
______________________ as identification and did take an oath.

 

SWORN TO AND SUBSCRIBED before me this _____ day of _________, 20__.

 

 

 

 

 

Notary Public

My Commission Expires:

 

 

 

--------------------------------------------------------------------------------